Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 21, 2022 has been entered. Claims 1-4, 7-9, 11, 12, 14-21 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9074544B2 to Noumura et al. (hereinafter, Noumura) in view of US 20110043635 A1 to Fujita et al. (hereinafter, Fujita) and US 20150127240 A1 to Nozawa.
Regarding claim 1, Noumura discloses: a travel evaluation method of making an evaluation related to travel of a vehicle including a wheel, the method comprising {Noumura, col. 11, lines 38, 39: the sports index is an index that shows a driver's intention or the state of travel of the vehicle 1}: 
obtaining a tire force which is an external force exerted on the wheel from a ground surface {Noumura, col. 12, lines 24, 25: the forward and rearward drive forces and the lateral force are expressed by a tire friction circle}; and 
deriving an evaluation index related to the travel of the vehicle; wherein the evaluation index includes a positive evaluation index as a rating of a positive evaluation related to the travel of the vehicl{Noumura, col. 5, lines 40-42: the index may include an index that is found by causing a degree of change of the travel characteristic based on the change of the acceleration component; positive evaluation index as a rating of a positive evaluation and negative evaluation index as a rating of a negative evaluation are implied in relation to the intended use of travel evaluation}.
Noumura does not explicitly disclose: based on the evaluation index, displaying an evaluation result and information representing the travel of the vehicle informing how likely a driver is to experience a pleasant emotion.
Fujita remedies this in paragraph [0090]: The information output part 108 announces the emotion operated on the travel situation operation part 107 to the vehicle occupant including the driver, and it may be, for example, a display, a speaker, a robot which performs operations according to the emotion, or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Fujita with the described invention of Noumura in order to inform driver of driving status relating to driver’s emotion. 
Noumura further discloses: 
the tire force is obtained from acceleration of the vehicle in a horizontal direction {Noumura, col. 12, lines 53-57: an example of the plotting, on a tire friction circle, of the sensor-detected values of the lateral acceleration Gy and the longitudinal acceleration Gx is shown in FIG. 9}, 
in deriving the evaluation index, a value of the positive evaluation index is derived based on the obtained tire force in such a manner that the larger the tire force is, the higher the value of the positive evaluation index is {Noumura, col. 12, lines 24-30:  where the forward and rearward drive forces and the lateral force are expressed by a tire friction circle [tire force], the accelerating-side acceleration and the decelerating-side acceleration are reflected in the vehicle's travel characteristic [from which the positive evaluation index is derived]; the manner that the larger the tire force is, the higher the positive evaluation index is, is implied in relation to the intended use}.
Noumura does not explicitly teach: an up-down vibration value is obtained from acceleration of the vehicle in an upward/downward direction detected by a vertical acceleration sensor, in deriving the evaluation index, a value of the negative evaluation index is derived based on the up-down vibration value in such a manner that the larger the up-down vibration value is, the larger the value of the negative evaluation index is. Nozawa remedies this and teaches in paragraph [0135]: when the movable body travels on the poor road, the vibration of the front wheel 2 and the rear wheel 3 is large as compared to the case in which the movable body 100A travels on the general paved road, the change in the amount of stroke [up-down vibration value] of the front suspension and the rear suspension increases / paragraph [0189]: as the auxiliary information, the relation between the friction circle and the wheel force as shown may be displayed, or the numerical value indicating the wheel force may be displayed. Further, the auxiliary information may be delivered visually or aurally to the driver 200 by sound, vibration or the like. [analysis of wheel vibration in relation to driver’s sense is implied] / paragraph [0061]: the stroke sensor SE4 [vertical acceleration sensor] detects an amount of extension and contraction of the front fork 12 as an amount of stroke of the front suspension. [The manner that the larger the up-down vibration value is, the larger the value of the negative evaluation index is implied in relation to the intended use.] 
Noumura further discloses: in deriving the evaluation index, the evaluation index related to the travel of the vehicle is derived based on the value of the positive evaluation index and the value of the negative evaluation index {Noumura, col. 5, lines 40-42}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the up-down vibration value of Nozawa with the described invention of Noumura in order to use up-down vibration as a factor that influences the travel evaluation.	 
	Similar logic applies to claim 11. 
Regarding claim 2, which depends from claim 1, Noumura further teaches: wherein in obtaining the tire force, a longitudinal force component exerted on the wheel from the ground surface in a longitudinal direction and a lateral force component exerted on the wheel from the ground surface in a lateral direction are obtained as the tire force, and in deriving the evaluation index, the positive evaluation index is derived based on both the longitudinal force component and the lateral force component {col. 12, lines 24-30}.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longitudinal and lateral force evaluation of Noumura with the described invention of Noumura in view of Nozawa in order to consider the longitudinal and lateral forces in travel evaluation. 
Regarding claim 3, which depends from claim 2, Noumura further discloses: wherein in deriving the evaluation index, the positive evaluation index derived is higher when both the longitudinal force component and the lateral force component are generated than when only the longitudinal force component or the lateral force component is generated {Noumura, col. 12, lines 24-30; designating more positive combination is implied in relation to the intended use}.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longitudinal and lateral force evaluation of Noumura with the described invention of Noumura in view of Nozawa in order to consider combination of the longitudinal and lateral forces in travel evaluation. 
Regarding claim 4, which depends from claim 2, Noumura further discloses: in deriving the evaluation index, the positive evaluation index is maximum when both the longitudinal force component and the lateral force component are generated {col. 12, lines 24-30; designating maximum positive combination is implied in relation to the intended use}.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longitudinal and lateral force evaluation of Noumura with the described invention of Noumura in view of Nozawa in order to consider combination of the longitudinal and lateral forces in travel evaluation.
Regarding claim 7, which depends from claim 1, Noumura further teaches: in deriving the evaluation index, instantaneous values of the evaluation index are derived at different time points based on an input parameter used for determining the evaluation index, and the evaluation index is set in such a manner that a change over time in the evaluation index is reduced as compared to a change over time in the derived instantaneous value {Noumura, brief description of drawings: fig. 10 shows change of an index based on an instantaneous sports index; fig. 11 illustrates a time integral (change over time is reduced) of the deviation between the instantaneous sports index and the indicated sports index}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time integral feature of Noumura with the described invention of Noumura in view of Nozawa so that change of emotion evaluation index is slower than the change of instantaneous value to simulate the feeling of the driver because a human driver’s feeling averages instantaneous changes.
Regarding claim 8, which depends from claim 1, Noumura further teaches: in deriving the evaluation index, the evaluation index derived at a time point is corrected based on a past evaluation index derived before the time point {Noumura: col.13, lines 18-24: the instantaneous sports index obtained from the changes in acceleration increases and decreases; however, the indicated sports index is maintained in a stepwise fashion (correction based on past)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the index correction feature of Noumura with the described invention of Noumura in view of Nozawa in order to simulate the feeling of the driver because a human driver’s feeling depends on the immediate past experience.
Claim 9, which depends from claim 8, has the limitation: in deriving the evaluation index, the evaluation index derived at the time point is more influenced by a first past evaluation index derived before the time point than by a second past evaluation index derived before derivation of the first past evaluation index.
While Noumura does not teach this limitation explicitly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Noumura in view of Nozawa so that the index closer in time is more influential in order to simulate the feeling of the driver because a human driver’s feeling is more influenced by an event closer in time. 
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noumura in view of Nozawa.
Regarding claim 16, Noumura discloses: a travel evaluation method of making an evaluation related to a travel of a vehicle including a wheel, the method comprising: obtaining a tire force which is an external force exerted on the wheel from a ground surface; and deriving an evaluation index related to the travel of the vehicle, wherein the evaluation index includes a positive evaluation index and a negative evaluation index, the tire force is obtained from an acceleration of the vehicle in a horizontal direction, in deriving the evaluation index, a value of the positive evaluation index is derived based on the obtained tire force in such a manner that the larger the tire force is, the higher the value of the positive evaluation index is {Noumura, col. 11, lines 38, 39 / col. 12, lines 24, 25 / col. 5, lines 40-42 / col. 12, lines 53-57 / col. 12, lines 24-30}. 
Noumura does not explicitly teach: an up-down vibration value is obtained from an acceleration of the vehicle in an upward/downward direction detected by a vertical acceleration sensor, in deriving the evaluation index, a value of the negative evaluation index is derived based on the up-down vibration value in such a manner that the larger the up-down vibration value is, the larger the value of the negative evaluation index is. 
Nozawa remedies this and teaches in paragraph [0135]: when the movable body travels on the poor road, the vibration of the front wheel 2 and the rear wheel 3 is large as compared to the case in which the movable body 100A travels on the general paved road, the change in the amount of stroke [up-down vibration value] of the front suspension and the rear suspension increases / paragraph [0189]: as the auxiliary information, the relation between the friction circle and the wheel force as shown may be displayed, or the numerical value indicating the wheel force may be displayed. Further, the auxiliary information may be delivered visually or aurally to the driver 200 by sound, vibration or the like. [analysis of wheel vibration in relation to driver’s sense is implied] / paragraph [0061]: the stroke sensor SE4 [vertical acceleration sensor] detects an amount of extension and contraction of the front fork 12 as an amount of stroke of the front suspension. [The manner that the larger the up-down vibration value is, the larger the value of the negative evaluation index is implied in relation to the intended use.] 
Noumura further discloses: in deriving the evaluation index, the evaluation index related to the travel of the vehicle is derived based on the value of the positive evaluation index and the value of the negative evaluation index {Noumura, col. 5, lines 40-42}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the up-down vibration value of Nozawa with the described invention of Noumura in order to use up-down vibration as a factor that influences the travel evaluation.	 
Regarding claim 17, which depends from claim 16, Nozawa teaches: wherein in obtaining the up-down vibration value, the acceleration of the vehicle in the upward/downward direction detected by the vertical acceleration sensor is subjected to computational processing to cancel gravity acceleration {Nozawa, paragraph [0070]: The acceleration sensor SE8 detects acceleration of the main body 1.}.  
It is noted that gravity acceleration applies to any object on earth and canceling gravity acceleration in acceleration sensor is well known in the art. 
Regarding claim 18, which depends from claim 16, Noumura discloses: wherein an overall evaluation index is derived taking into account the positive evaluation index and the negative evaluation index {Noumura, col. 5, lines 40-42}.  
Regarding claim 19, which depends from claim 16, Noumura discloses: wherein the positive evaluation index and the negative evaluation index are calculated to be expressed as level- indicating values {Noumura, col. 5, lines 40-42}.  
It is noted that rating of a positive evaluation and negative evaluation index as a rating of a negative evaluation imply the level of the rating combined.
Regarding claim 20, which depends from claim 16, Noumura does not explicitly disclose: wherein the evaluation index is stored in association with location information.
  Relating to this limitation, Noumura teaches in col. 20, lines 40-41: the value of the instantaneous sports index Iin_brk during the braking is stored / col. 10, lines 1-2: the vehicle 1 may also be provided with a navigation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noumura to store evaluation index associated with location in order to provide relation of location with the travel evaluation (KSR rationale - Combining prior art elements according to known methods to yield predictable results).
Regarding claim 21, which depends form claim 16, Noumura does not explicitly disclose: wherein the evaluation index is stored in association with driver information, vehicle type information, and location information.
Relating to this limitation, Noumura teaches in col. 20, lines 40-41 / col. 10, lines 1-2 / col. 1, lines 24-29: the environments where vehicles travel vary, including urban areas, express highways, winding roads, uphill roads, downhill roads, etc., and the impressions that the vehicle drivers receive from the vehicles also vary depending on the drivers' likings (inclinations) and the types of the vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noumura to store evaluation index associated with location in order to provide relation of location with the travel evaluation (KSR rationale - Combining prior art elements according to known methods to yield predictable results).
	 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noumura) in view of Fujita and Nozawa and in further view of US20110077835A1 to Otsuka, US6459980B1 to Tabata et al. (hereinafter, Tabata) and US20160153511A1 to Dickinson et al. (hereinafter, Dickinson).
Regarding claim 12, which depends from claim 1, Nozawa teaches: wherein in deriving the evaluation index, the value of the negative evaluation index is derived in such a manner that the value of the negative evaluation index becomes larger when up-down vibration, state has been detected {Nozawa, paragraphs [0135], [0189], [0061]}.  
Noumura in view of Nozawa does not explicitly teach: pitch vibration, a cause of fatigue of the driver, or a slip occurrence as the negative evaluation index related factors. 
Otsuka, Dickinson and Tabata remedy these and teaches: pitch vibration {Otsuka, paragraph [0063]: When the sprung vibration occurs, at least any one of the bounce vibration and the pitch vibration occurs}, a cause of fatigue of the driver {Dickinson, paragraph [0100]: Road vibration over time causes driver fatigue}, a slip occurrence {Tabata, col. 18, lines 44, 45:  The occurrence of a slip or a skid may be detected by a variety of methods}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pitch vibration feature of Otsuka, the driver fatigue feature of Dickinson and slip occurrence feature of Tabata with the described invention of the modified Noumura in order to consider such factors in driver feeling evaluation.
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noumura in view of Fujita and Nozawa and in further view of US 20170236395 A1 to Cech.
Regarding claim 14, which depends from claim 1, the modified Noumura does not explicitly disclose: wherein the vertical acceleration sensor is provided at a seat, a handle, or a footrest of a vehicle body.
Cech remedies this and teaches in paragraph [0010]: FIG. 6 is a partial close up showing the location of the acceleration sensors (A2, A3) in the vehicle seat. / Abstract: The system includes at least two sensor modules positioned to detect acceleration of the child seat. The sensor modules provide signals representative of the acceleration detected at the first and send sensor modules to a controller. The controller includes signal processing circuitry for processing the signal to determine whether the signals received from the sensor modules are representative of the physiological motion of the occupant. The controller processes the signals received from the sensor modules to isolate acceleration of the child seat from the motion of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor position of Cech with the described invention of the modified Noumura in order to sense acceleration specific for a vehicle part accurately.
Similar reasoning applies to claim 15.   

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.  
Applicant argued that in the claimed travel evaluation method, the evaluation index is derived based on a value of the positive evaluation index, and a value of the negative evaluation index. The value of the positive evaluation index is derived based on tire force from acceleration of the vehicle in a horizontal direction. For example, during sharp acceleration, deceleration, and/or turning maneuvers in which the tire force increases, the driver tends to experience emotions of enjoyment and pleasantness in maneuvering the vehicle. As such, the value of the positive evaluation index indicates a state of travel that is associated with positive emotions to the driver and increases as the tire force becomes larger. The negative evaluation index is derived based on an up-down vibration value representing vibration of the vehicle in an upward/downward direction. 
Applicant respectfully submits that the terms in the claims related to the experience of the driver of the wheeled vehicle are not subjective, as it is known in the art that pleasant and unpleasant emotional states can be objectively measured and quantified in a continuum through Russell's circumplex model and biometric devices, for example. The present inventors objectively quantified the emotional states of drivers under various driving conditions, and found an association between pleasant emotional states and tire forces from the acceleration of the vehicle in a horizontal direction. Likewise, they found an association between unpleasant emotional states and vibrations of the vehicle in the upward/downward direction during travel. Based on these insights, the present inventors configured the claimed travel evaluation system and method to display an evaluation result and information representing the travel of the vehicle informing how likely a driver is to experience a pleasant emotion. 
In contrast, Noumura does not disclose this configuration. Applicant understands that Noumura describes using an acceleration composed of longitudinal and lateral accelerations Gx and Gy as the sports index I (see Col. 11, 11. 37-62 of Noumura). The sports index I is an index used by the control apparatus for changing the travel characteristics (see Col. 11, 11. 39-42 of Noumura). In other words, Noumura merely describes controlling the characteristics of the vehicle based on the sports index I such that the vehicle is more adapted to sport driving with an increasing sports index I. However, Noumura does not teach or suggest evaluating travel of a vehicle based on a positive evaluation index based on a tire force and a negative evaluation index based on an up-down vibration value, let alone displaying an evaluation result and information representing the travel of the vehicle and informing how likely a driver is to experience a pleasant emotion. 
The cited reference Nozawa fails to cure the deficiencies of Noumura. Applicant understands that Nozawa describes a saddle-straddling type motor vehicle configured to calculate a tire force exerted on a tire, correct the calculated tire force based on a factor such as the position of the vehicle body, and perform travel control such that the corrected  tire force falls within a range indicated by a friction circle (see Par. [0035] of Nozawa). However, Nozawa also does not teach or suggest evaluating travel of a vehicle based on a positive evaluation index based on a tire force and a negative evaluation index based on an up-down vibration value, let alone displaying an evaluation result and information representing the travel of the vehicle and informing how likely a driver is to experience a pleasant emotion. 
Examiner respectfully disagree. 
Regarding the limitation, “based on the evaluation index, displaying an evaluation result and information representing the travel of the vehicle informing how likely a driver is to experience a pleasant emotion”, Applicant argued that it is known in the art that pleasant and unpleasant emotional states can be objectively measured and quantified in a continuum through Russell's circumplex model and biometric devices, and in the present invention, the measured quantities are tire forces from the acceleration of the vehicle in a horizontal direction, and vibrations of the vehicle in the upward/downward direction during travel.
Examiner opine out that this limitation has no patentable weight because the limitation itself does not describe any technical structure. The limitation simply states that the claimed evaluation index may be used to indicate how likely a driver is to experience a pleasant emotion. The cited references teach other limitations of claim 1. Noumura discloses “deriving an evaluation index related to the travel of the vehicle; wherein the evaluation index includes a positive evaluation index as a rating of a positive evaluation related to the travel of the vehicle, and a negative evaluation index as a rating of a negative evaluation related to the travel of the vehicle” {Noumura, col. 5, lines 40-42}, and “in deriving the evaluation index, a value of the positive evaluation index is derived based on the obtained tire force in such a manner that the larger the tire force is, the higher the value of the positive evaluation index is” {Noumura, col. 12, lines 24-30}.
Nozawa teaches, “an up-down vibration value is obtained from acceleration of the vehicle in an upward/downward direction detected by a vertical acceleration sensor, in deriving the evaluation index, a value of the negative evaluation index is derived based on the up-down vibration value in such a manner that the larger the up-down vibration value is, the larger the value of the negative evaluation index is” {Nozawa remedies this and teaches in paragraphs [0135], [0189], [0061]}.  
Fujita teaches displaying the evaluation result. 
Measurement of quantities and evaluation of the measured results in positive and negative directions are taught by the cited references, while the limitation of using the evaluation results to indicate the driver’s emotion has no patentable weight.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661